Citation Nr: 0534642	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-20 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to effective date prior to March 13, 2002, for 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

The instant appeal arose from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Houston, Texas, which granted service connection for PTSD, 
and assigned an effective date for service connection of 
March 13, 2002.  The veteran has appealed the issue of 
entitlement to an earlier effective date for service 
connection for PTSD.


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 1999, the RO 
denied a claim of entitlement to service connection for PTSD.  

2.  Following the RO's October 1999 denial of the claim for 
service connection for PTSD, a claim for service connection 
for PTSD was not received by the RO at any time prior to 
March 13, 2002.


CONCLUSION OF LAW

The requirements for an effective date prior to March 13, 
2002 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Effective Date

A review of the veteran's written testimony shows that he 
disagrees with the effective date that was assigned for 
service connection for PTSD.  He argues that the RO should 
have assigned an effective date of May 11, 1998.  
Specifically, he argues that an examination report, dated May 
11, 1998, which shows that he was treated for PTSD by a 
psychologist who worked at VA (hereinafter "H.G."), 
provides a basis for granting his claim.  

The history of this claim is as follows:  the veteran's 
discharge (DD Form 214) showed that he served in Vietnam, and 
that his awards included the Combat Infantryman Badge.  In 
April 1999, the veteran filed a claim for service connection 
for PTSD.  In a decision, dated in October 1999, the RO 
denied a claim for service connection for PTSD.  The veteran 
was notified of this decision and of his appellate rights by 
letter dated October 29, 1999.  There was no appeal, and this 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  The only medical evidence in the claims file was a VA 
PTSD examination report, dated in October 1999, which showed 
that the examiner determined that the veteran did not have 
PTSD.  

In December 2002, the veteran filed to reopen his claim.  VA 
and non-VA medical evidence was associated with the claims 
file that included diagnoses of PTSD which were linked to the 
veteran's combat in Vietnam.  The earliest of the VA evidence 
containing a diagnosis of PTSD was an outpatient treatment 
report dated March 13, 2002.  The medical evidence also 
included a report, dated May 11, 1998, by H.G., which does 
not contain any markings indicating that it was a VA medical 
record.  The other medical evidence consisted of VA 
outpatient treatment reports, dated between 20001 and 2002, 
some of which were signed by H.G.  Several reports, signed by 
H.G., essentially state the following:  H.G. evaluated the 
veteran in May 1998 and diagnosed him with PTSD; this 
information was not made available to the VA clinician who 
evaluated the veteran in October 1999; the veteran has met 
the criteria for PTSD since returning from the military.  A 
July 2002 VA outpatient treatment report notes that the 
veteran took a copy of the "May 18, 1998" report to his 
representative for assistance with his disability application 
after he signed a proper release form.  

In a decision, dated in March 2003, the RO concluded that new 
and material evidence had been received to reopen the 
veteran's claim for PTSD, and granted service connection for 
PTSD.  The RO assigned an effective date for service 
connection of March 13, 2002.  A review of the RO's decision 
shows that the RO stated that March 13, 2002 was the date 
that VA medical evidence showed he had a diagnosis of PTSD.  
The RO further stated that an effective date of May 11, 1998 
could not be assigned because there was no indication that 
the psychologist who wrote that report (H.G.) worked at a VA 
facility at the time of the May 1998 report.  The RO 
essentially indicated that H.G. currently worked at a VA 
facility, and that this allowed for the acceptance of his 
current PTSD diagnoses.  

In April 2003, an affidavit was received, signed by H.G., 
which indicates that he was appointed to the position of VA 
psychologist in August 1997.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

The earliest record of a claim for service connection for 
PTSD following the RO's October 1999 denial of the claim for 
PTSD is his claim received in December 2002.  The RO basis 
for the RO's assignment of an effective date in March 2002 
(i.e., prior to the receipt of his claim in December 2002) is 
unclear.  See 38 C.F.R. § 3.400(r).  However, and in any 
event, there is no evidence that a formal claim or written 
intent to file a claim for service connection for PTSD was 
received between the RO's October 1999 decision and December 
2002.  See 38 C.F.R. § 3.155, 3.157.  Given the foregoing, 
there is no basis for the assignment of an effective date for 
the grant of service connection for PTSD prior to March 13, 
2002.  See 38 C.F.R. § 3.400(q)(1)(ii), (r).  

In reaching this decision, the Board has considered the 
veteran's argument that an effective date in May 1998 is 
warranted based on the fact that the May 1998 report from 
H.G., which shows that he was diagnosed with PTSD, was not of 
record at the time of the RO's October 1999 decision.  The 
Board notes that the May 1998 report was first received into 
the claims file as an attachment to the veteran's claim, 
filed in December 2002.  The May 1998 report does not contain 
any markings indicating that it is a VA medical record, and 
it is unclear whether this report is a VA report, or whether 
it was created in association with H.G.'s private practice.  
H.G.'s statements are also unclear on this point.  In any 
event, application of 38 C.F.R. § 3.157(b) is not warranted 
in this case, as such regulation applies only to a distinct 
group of claims where service connection has already been 
established.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (because appellant had not been granted service 
connection for his anxiety disorder, the mere receipt of 
medical records could not be construed as informal claim) 
citing 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 
35 (1998) ("The mere presence of the medical evidence does 
not establish an intent on the part of the [claimant] to seek 
. . . service connection. . . .").  Nowhere did the veteran 
indicate an intent to file a claim for service connection for 
PTSD in the May 1998 medical report, or in any medical record 
dated between October 1999 and December 2002.   

The Board further notes that the veteran has not raised a 
claim of clear and unmistakable error in the RO's October 
1999 decision.  See 38 C.F.R. § 3.105 (2005).   In 
conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an effective date earlier 
than March 13, 2002 for service connection for PTSD.  38 
U.S.C.A. § 5107(b).  The appeal is denied.

II.  VCAA

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159 and 3.321(a) (2005).  In this case, 
VA's duties have been fulfilled to the extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied the duty to notify by means of a letter to the 
veteran regarding the VCAA in January 2003.  The veteran was 
advised of the requirements to substantiate his claim, of his 
and VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the issue on appeal arises from the 
RO's initial award of service connection in the March 2003 
rating decision.  VA's Office of General Counsel (GC) has 
held that, if, in response to notice of a decision on a claim 
for which VA has already provided notice pursuant to 38 
U.S.C.A. § 5103(a), VA receives a notice of disagreement that 
raises a new, "downstream" issue, i.e., where, as here, the 
veteran has appealed the issue of entitlement to an earlier 
effective date, VA is not required to provide 38 U.S.C.A. § 
5103(a) notice with respect to that new issue.   VAOPGCPREC 
8-2003, 69 Fed. Reg. 25,180 (May 5, 2004).  Therefore, the RO 
was not required to provide additional 38 U.S.C.A. § 5103(a) 
notice with respect to the issue currently before the Board.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The claims file contains service medical records and post-
service treatment records of the veteran.  He has not 
indicated the existence of additional relevant available 
records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  An examination in not required in this case, 
which is for an earlier effective date for the grant of 
service connection.  Accordingly, the duty to notify and 
assist has been satisfied to the extent possible.

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

An effective date earlier than March 13, 2002 for the award 
of service connection for PTSD is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


